DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on January 7, 2022 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 7, 2022.

Information Disclosure Statement
The IDS forms filed on September 4, 2019, September 15, 2020, April 14, 2021, May 6, 2021, July 22, 2021, and November 2, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of each of the aforementioned IDS forms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guebeli et al., USPN 5,228,842.
As to claim 1, Guebeli shows a material sprayer (10; see Figs. 1, 2, 6 and 7) comprising: a hopper module (18) including: a hopper frame (portion of 18 extending upwards from the body portion of 18 and connected to the hook element extending forward of element 16; see Figs. 1 and 2); and a hopper (body portion of 18) supported by the hopper frame; and a power module (including the sub-elements of 12, 14, 16, 37, 40) mountable and dismountable from the hopper frame (power module can be mounted or dismounted from the hopper frame via the hook element discussed above), the power module including: a drive (12; see also, column 2, lines 5-12); and a pump (16, 40) connected to and configured to be powered by the drive; wherein the pump includes a pump inlet (60) configured to interface with the hopper with the power module mounted on the hopper frame such that the pump can draw material from the hopper.
As to claim 11, Guebeli shows the material sprayer further comprising: a pump connector (the hook element discussed above) configured to secure the pump to the hopper (see Figs. 1 and 2).
As to claim 12, Guebeli shows the drive including a motor (12; see again, column 2, lines 5-12) and a reciprocation mechanism (inclusive of 32; see also Figs. 2 and 6, and column 2, lines 66-68).
As to claim 13, the pump of Guebeli is shown (see Figs. 2, 6 and 7) and described as being a piston pump (see column 2, lines 6 and 45).
As to claim 14, Guebeli shows the power module further comprising: a power frame (various elements of 20; see Fig. 1), wherein the drive is mounted on the power frame.
.

Claims 1-4, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torntore et al., USPN 5,263,789 (with the disclosure of Guebeli et al., USPN 5,228,842, as evidence of anticipation for details not expressly discussed in Torntore).
It is noted, regarding the parenthetical statement above, the device shown in Fig. 1 of Torntore is clearly identical in all respects (except for a difference in reference numbers), when compared with the device shown in Fig. 1 of Guebeli, which is not only evidenced by the structurally-identical depictions, but is also evidenced by the fact that the Torntore and Guebeli patents are commonly owned.  Thus, it should also be noted that the prior art to Torntore would be applicable as an anticipatory reference against claims 1, 11-14 and 17 in the same manner as applied to the claims in paragraph 6 of the instant Office action, although the prior art to Torntore is applied to the claims in a different manner, as set forth below.

As to claim 2, the hopper frame of Torntore is shown to comprise: a horizontal portion (32, 80) having a fixed frame portion (32) and a movable frame portion (80); wherein the movable frame portion is extendable relative to the fixed frame portion to change a length of the horizontal portion (as shown and described by Torntore, portion 82 of movable frame portion 80 may extend and retract relative to fixed frame portion 32, by virtue of loosening element 84, which allows portion 82 to extend and retract from 32, the extension and retraction thereof being evident by Figs. 4-7, as well as column 2, lines 33-35, in view of the description of elements 118 and 120 on lines 65-68 of column 2).
As to claim 3, the hopper frame of Torntore is shown to further comprise: a vertical portion (elements upwardly extending from 32, including portions of 58, 60 and 72) extending from the fixed frame portion, the vertical portion including a handle (at 62 and 64 of portions 58 and 60, respectively). 

As to claim 11, Torntore shows the material sprayer further comprising: a pump connector (66, 68, 70) configured to secure the pump to the hopper (the described use of the corresponding description of the “connector” elements on lines 12-25 of column 2 would effectively secure the pump to the hopper).
As to claim 12, the drive of Torntore includes a motor (in view of the parenthetical statement and corresponding italicized notes above, see again; column 2, lines 5-12 of Guebeli) and a reciprocation mechanism (in view of the parenthetical statement and corresponding italicized notes above, inclusive of 32 of Guebeli, see again; Figs. 2 and 6, and column 2, lines 66-68 of Guebeli).
As to claim 13, the pump of Torntore is a piston pump (in view of the parenthetical statement and corresponding italicized notes above, see again; Figs. 2, 6 and 7, and column 2, lines 6 and 45 of Guebeli).
As to claim 14, the power module of Torntore further comprises: a power frame (12, 16, 18, 28; see Figs. 1-3), wherein the drive is mounted on the power frame (see Fig. 1).
As to claim 17, Torntore shows the material sprayer further comprising: at least one power module wheel (14) attached to a power frame (12, 16, 18, 28; see Figs. 1-3) of the power module, the power frame supporting the drive (see Fig. 1); wherein the at least one power module wheel is capable of supporting the power module on a ground surface when the power module is dismounted from the hopper module; and wherein the at least one power module .

Allowable Subject Matter
8.	Claims 5-10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Arce et al., Cyphers et al., Guebeli et al. and Gundersen et al., and US Patent Application Publication to Mattson, are cited as of interest.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752